Citation Nr: 0829608	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  04-17 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 30 percent 
disabling for service-connected left total knee replacement.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1953 to August 
1956 and from October 1960 to May 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

This case was previously before the Board in July 2007 when 
it was remanded for further development.  The required 
development having been completed, this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).


FINDING OF FACT

Resolving all doubt in the veteran's favor, the veteran's 
left total knee replacement is productive of chronic 
residuals consisting of severe painful motion and weakness.


CONCLUSION OF LAW

The criteria for a rating of 60 percent disabling, and no 
higher, for left total knee replacement have been met as of 
May 1, 2003.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.30, 
4.71a, Diagnostic Code 5055 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Increased Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14.  Even so, diagnostic codes predicated on limitation 
of motion do not prohibit consideration of a higher rating 
based on functional loss due to pain on use or due to flare-
ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 
Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
United States Court of Appeals for Veterans Claims (Court) 
has recently held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  Id.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran underwent a left total knee replacement in March 
2002.  Subsequently, the veteran filed his claim of 
entitlement to an increased rating for his service-connected 
left knee disorder in August 2002.  By rating decision issued 
in October 2002, the veteran was awarded a 100 percent 
disability rating for the period of March 5, 2002, through 
April 30, 2003.  The effective dates of the 100 percent 
rating were established under the time frames set forth 38 
C.F.R. § 4.30 and 4.71a, Diagnostic Code 5055.  His left knee 
disability has been evaluated as 30 percent disabling under 
Diagnostic Code 5055 since May 1, 2003.

Diagnostic Code 5055 provides the rating criteria for the 
prosthetic replacement of a knee joint.  Under this Code, for 
one year following implantation, the knee joint warrants an 
evaluation of 100 percent.  This one year period commences 
after the initial one month 100 percent rating assigned under 
38 C.F.R. § 4.30 following hospital discharge.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5055, Note (1).  Thereafter, where 
there are chronic residuals consisting of severe painful 
motion or weakness in the affected extremity, a 60 percent 
evaluation is warranted.  Where there are intermediate 
degrees of residual weakness, pain or limitation of motion, 
the disability is rated by analogy to Diagnostic Codes 5256, 
5261 or 5262.  The minimum evaluation is 30 percent.

Under Diagnostic Code 5256, extremely unfavorable ankylosis 
of the knee is evaluated at 60 percent if in flexion at an 
angle of 45 degrees or more. 38 C.F.R. § 4.71a, Diagnostic 
Code 5256.  If in flexion between 20 and 45 degrees, the 
evaluation is 50 percent.  Id.  If in flexion between 10 and 
20 degrees, the evaluation is 40 percent.  Id. Ankylosis in a 
favorable angle in full extension or in slight flexion 
between 0 degrees and 10 degrees warrants an evaluation of 30 
percent.  Id.

Under Diagnostic Code 5260, flexion of the leg limited to 60 
degrees warrants a noncompensable evaluation; flexion limited 
to 45 degrees warrants a 10 percent evaluation; flexion 
limited to 30 degrees warrants a 20 percent rating; and 
flexion limited to 15 degrees warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, extension limited to 5 degrees 
warrants a noncompensable evaluation; extension limited to 10 
degrees warrants a 10 percent evaluation; extension limited 
to 15 degrees warrants a 20 percent evaluation; extension 
limited to 20 degrees warrants a 30 percent evaluation; 
extension limited to 30 degrees warrants a 40 percent 
evaluation; and extension limited to 45 degrees warrants a 50 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under Diagnostic Code 5262, nonunion of the tibia and fibula 
with loose motion and requiring a brace warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  
Malunion of the tibia and fibula with marked knee or ankle 
disability warrants a 30 percent evaluation; with moderate 
knee or ankle disability, a 20 percent evaluation is 
warranted; and with slight knee or ankle disability, a 10 
percent evaluation is warranted.  Id.

Under Diagnostic Code 5257, knee impairment with recurrent 
subluxation or lateral instability is rated 10 percent when 
slight, 20 percent when moderate, and 30 percent when severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.

As noted above, the veteran has been awarded a 100 percent 
disability rating for the total knee replacement from March 
5, 2002, until April 30, 2003.  The Board finds that this was 
appropriate as the veteran underwent left total knee 
replacement surgery on March 5, 2002.  He was rated as 100 
percent disabled from March 5, 2002, through April 30, 2003, 
a period of 13 months pursuant to 38 C.F.R. §§ 4.30 and 
4.71a, Diagnostic Code 5055.  Thus, by operation of 
Diagnostic Code 5055, the veteran is not entitled to a 100 
percent disability rating after April 30, 2003, for his left 
total knee replacement.  Subsequently, as of May 1, 2003, the 
veteran's left knee disability has been evaluated as 30 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5055, which is the minimum provided for knee 
replacement.

In October 2002, the veteran was afforded a VA Compensation 
and Pension (C&P) joints examination six months after the 
left total knee replacement.  The veteran reported his left 
leg was three quarters of an inch longer than his right leg.  
He ambulated with a cane and did not report any episodes of 
dislocation or recurrent subluxation.  The veteran denied any 
other joint pain or involvement.  Upon physical examination, 
the veteran's left knee demonstrated no erythema and no 
obvious effusion.  The range of motion was from three degrees 
of hyperflexion to 110 degrees of flexion, passively.  
Actively, the range of motion of the right knee was 0 to 100 
degrees.  The veteran's knee was stable to varus and valgus 
stress and there was no significant anterior, posterior 
translation.  The examiner rendered the opinion that the 
veteran was progressing on schedule towards a full recovery.

In a private treatment note dated in November 2002, Dr. P.H. 
noted that the veteran was complaining about discomfort in 
the left knee and several falls from the knee giving way.  
The veteran's left extremity manifested a significant loss of 
the extension power of the left knee.  Dr. P.H. indicated 
that the veteran's back condition may be the causative agent 
for the veteran's left leg weakness.  X-rays of the knee did 
not reveal any change of position of the components of the 
veteran's left knee.  The veteran was prescribed physical 
therapy for the lower back.  One month later, the veteran was 
seen complaining of pain in the low back going into the left 
leg.  It was noted that the veteran was status post left 
total knee arthroplasty and that he had done relatively well 
with that but that he was noticing a progressive weakness in 
his left leg.  Specific complaints involved the left knee 
area and some of the left anterior leg below the knee.  Pain 
diagram showed pain in the low and mid back as well as the 
left knee and leg.  The left knee pain seemed to be centered 
around the knee itself with no radicular pattern.  Overall 
intensity of his complaints was 8-9/10.  On physical 
examination, the veteran had difficulty walking on his heels 
on the left side due to complaints of anterior knee pain.  
Reflexes were diminished in the knees and ankles but they 
were symmetric and bilateral.  Motor exam revealed decreased 
ankle extension strength on the left.  MRI results of the 
lumbar spine revealed degenerative changes at 4-5 and 5-1 
with a bulging disc at 4-5 resulting in moderate stenosis.  
The impression was back and leg pain of uncertain etiology.

In a rating decision dated in March 2004, the RO subsequently 
granted service connection for trocahnteric bursitis of the 
right hip with an evaluation of 10 percent and a 
noncompensable evaluation for degenerative disc disease of 
the lumbar spine, both secondary to the service-connected 
left total knee replacement.

In February 2004 the veteran underwent a VA C&P joints 
examination.  Upon examination, the veteran's left knee had a 
range of motion of 0 to 110 degrees and had 1+ swelling.  
There was no evidence of weakness or fatigue and the veteran 
was able to go through the range of motion with a five pound 
weight on his left ankle.  In an addendum to the examination 
report, the examiner indicated that the veteran had a 25 
degree loss of the range of motion of the left knee due to 
the total knee replacement and scarring.  X-rays revealed a 
total joint replacement with remodeling of the patella.  No 
evidence of loosening of any prosthesis was found.

In a private treatment note, dated in April 2004, Dr. P.H. 
reported that the veteran complained of left knee pain.  Dr. 
P.H. noted that the veteran had good range of motion of the 
left knee from 0 to 120 degrees and that the knee was mildly 
tender over the anteromedial joint line to direct 
palpitation.  He stated that there was no warmth or erythema.  
Mild edema of the left knee was noted.

The veteran was afforded another VA C&P joints examination in 
November 2007.  The veteran reported that he was able to 
complete household chores, but had difficulty with 
recreational exercise training.  He complained of constant 
dull pain over the lateral compartment and intermittent sharp 
pain over the medial compartment.  The veteran stated that he 
had intermittent swelling, popping, and giving way of his 
left knee.  He denied any significant locking or flare-ups of 
the left knee that precluded ambulation in the past year.  
The veteran had no difficulty standing or walking 50 feet.  
Upon examination, the veteran was noted to have a 27 
centimeter scar that was well-healed, nonadherent to the 
underlying structures, and without evidence of ulcerative 
breakdown, keloid formation, altered pigmentation or pain 
along the entire course of the scar.  The veteran had 
negative interarticular effusion.  The active range of motion 
was 0 degrees of extension and 105 degrees of flexion without 
pain.  The veteran had mild pain over the medial joint line 
space and no pain over the lateral joint line space.  He had 
1+ medial collateral laxity and 1+ anterior cruciate laxity 
for instability pattern of the left knee.  There was normal 
patellofemoral tracking with terminal extension.  X-rays 
revealed satisfactory alignment of the femoral and tibial 
components without evidence of radiographic loosening.  The 
veteran was tested with walking at 1.2 miles per hour and 
stopped after one minute due to increased knee pain.  
However, no worsening of the veteran's gait or the range of 
motion was noted after exercise.  The examiner rendered the 
opinion that the veteran's left knee would preclude him from 
standing for protracted periods of time, walking long 
distances, squatting, kneeling or pivotal sports.  The 
patient would be rated as a limited community ambulator with 
the aid of an orthopedic assistive device as directly related 
to his service-connected left knee.  

In light of the above evidence, the Board finds that the 
veteran is entitled to an evaluation of 60 percent disabling, 
and no higher, for his left total knee replacement.  As 
discussed above, the veteran's left knee manifested severe 
pain and weakness in November 2002.  In a treatment note, 
dated in April 2004, the veteran complained of left knee pain 
and significant weakness was noted.  In November 2007 the 
veteran was unable to complete more than one minute of 
walking at 1.2 miles per hour without being stopped due to 
increased pain and it was noted that the veteran was limited 
in ambulation and required an assistive device.  However, in 
a February 2004 VA C&P examination report, the veteran was 
not noted to have severe pain or weakness.  After considering 
the evidence of record and resolving all doubt in the 
veteran's favor, the veteran's symptoms are most similar to 
the criteria for an evaluation of 60 percent disabling for 
the entire period of time since May 1, 2003.

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257, addressing subluxation and 
laxity, and 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805, contemplating the veteran's residual scar from the 
veteran's total knee replacement surgery, however, an 
evaluation in excess of 60 percent is precluded under 38 
C.F.R. § 4.68, which states that the combined rating for a 
disability of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed.  The Board notes that amputation of the leg at the 
middle or lower third of the distance from the perineum to 
the knee joint when measured from the perineum is evaluated 
as 60 percent disabling. 38 C.F.R. § 4.71a, Code 5152 (2007).  
Therefore, an evaluation in excess of 60 percent is 
precluded.

The Board finds that this matter need not be remanded to have 
the RO refer the veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extraschedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the veteran's total left knee replacement 
reflects so exceptional or so unusual a disability picture as 
to warrant the assignment of a compensable evaluation on an 
extraschedular basis, and indeed, neither the veteran nor his 
representative have identified any exceptional or unusual 
disability factors.  See 38 C.F.R. § 3.321.  In this regard, 
the Board observes that there is no showing the disability 
results in marked interference with employment.  Moreover, 
his total left knee replacement has not required frequent 
periods of hospitalization, or otherwise rendered impractical 
the application of the regular schedular standards.  In the 
absence of evidence of these factors, the criteria for 
submission for assignment of an extraschedular rating are not 
met.  Thus, a remand this claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not necessary.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).



II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Further, if the Diagnostic Code under which 
the veteran is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the veteran demonstrating a noticeable worsening 
or increase in severity of the disability and the effect that 
worsening has on the veteran's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the veteran.  Additionally, the veteran must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. at 43-44. 

Notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  To do this, VA 
must show that the purpose of the notice was not frustrated, 
such as by demonstrating: (1) that any defect was cured by 
actual knowledge on the part of the claimant, see Vazquez-
Flores, 22 Vet. App. at 48 ("Actual knowledge is established 
by statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non- 
prejudicial."  Vazquez-Flores v. Peake, 22 Vet. App. at 46.

Here, the notice provided by the RO, in letters dated in 
April 2003, April 2006, and July 2007, was not adequate 
because they did not advise the veteran of the rating 
criteria and the applicable diagnostic code that would be 
applied and that must be substantiated with lay or medical 
evidence of a more severe disability.  Further, the notice 
did not request the types of evidence that would specifically 
show the increased adverse effect on the veteran's employment 
and daily life.

Although the increased rating notice was deficient, the Board 
finds that the presumption of prejudice on the VA's part has 
been rebutted in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) in 
this case, based on the veteran's contentions and the 
communications provided to the veteran by the VA over the 
course of this appeal, he is found to be reasonably expected 
to understand from the notices provided what was needed.  
Specifically, the statement of the case in January 2004 and 
supplemental statements of the case in February 2006 and 
April 2008 discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  Moreover, in the June 2003 notice 
of disagreement and the May 2004 substantive appeal, the 
veteran discussed the impact of his left total knee 
replacement on his daily activities.  Based on the notices 
provided and the veteran's responses and contentions, it is 
found that he is reasonably expected to understand what is 
needed in this case and that he has actual knowledge of the 
rating criteria.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated December 1984 to November 2007.  The veteran 
submitted private treatment records of Physical Therapy 
Service, dated March 2002 to July 2002; Jackson Orthopedic 
Institute, dated March 2002 to June 2002; Baptist Medical 
Center, dated March 2002; Dr. P.H., dated August 2002 to 
April 2004; and Dr. C.C., dated in November 2002.  The 
appellant was afforded VA medical examinations in October 
2002, February 2004, and November 2007.  Significantly, 
neither the appellant nor his or her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, entitlement to an evaluation of 60 percent 
disabling, and no higher, for service-connected left total 
knee replacement is granted from May 1, 2003.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


